Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species for mucoadhesive polymers “chitosan” and the processing of mixture ii “microfluidic apparatus” in the reply filed on 1/10/22 is acknowledged.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/22.

Claims Status:
Claims 1-21 are pending.
Claim 21 is withdrawn.
Claims 1-20 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following reasons.  
Figure 1 is ostensibly the Figure prior to Figure 2 but is not labelled as Figure 1 and the only identification is: “SUBSTITUTE SHEET (RULE 26) 1/7” at the bottom. Additionally, the Figure contains 2 panels but the panels are not labelled. The specification identifies the panels as: Figure 1 shows chromatograms of A) Dexamethasone and B) Timolol maleate.
Furthermore, the panels contain illegible text at normal view size in the upper left corner which is most likely due to the font size being too small. Correction is required for all these issues.
Figure 5 shows 3 vials but there is no indication how the vials correspond with the specification description: Figure 5 shows A) Photo crosslinked particles B) Non-photo crosslinked particles and C) Blank (without dexamethasone) particles prepared with emulsification solvent evaporation method.
Figure 6 has 4 panels but only 3 are labelled. The specification states: Figure 6 shows the morphology of A) photo-crosslinked, B) non-photo crosslinked and C) blank particles analysed by scanning electronic microscope. It is then unclear what the lower right unlabeled panel might be. 
Figures 7 and 9-11 use the same shape for each sample and because the graph is in black and white it is impossible to discern which graph corresponds to which sample. While Figure 11 appears to use more distinctive values, the Examiner cannot discern which graph is for F30 and which is for F32 because they are too close in value.
Figure 8 appears to color code the FTIR spectra to the sample but since it is in black and white it is impossible to discern what sample corresponds to which FTIR spectrum.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 does not end in a period as required.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  claim 5 needs a comma between “acetaone absolute”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “(9:1)”.  Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). These claims contain parentheses which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope. Essentially, the claims use both narrow, “(9:1)”, and broad, “mixture” which has no limit on the ratio of components, limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation 
2. Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, it is unclear how like the polymers need to be. Thus, the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being obvious over Thakur et al. (US 20180325812 with support found in the English language priority document filed November 10, 2015) and Naik et al. (Int J Pharm Bio Sci 2012;3(4):573-590).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 

Applicant claims a method of making a nanoparticle or microparticle ocular implant.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claims 1, 2, 9 and 11, Thakur et al. teaches methods of making an ocular composition in claim 38 comprising:

    PNG
    media_image1.png
    544
    682
    media_image1.png
    Greyscale

It is noted that the milling processing step of sonicating is done prior to irradiation. However, MPEP 2144.03 IV states: “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (In re Burhans, 154 In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”
The nanoparticle or microparticles can be separated into different sizes and ranges as required and Thakur et al. teach sizes of less than 1000 nm and less than 1000 µm (claim 32) which can be separated into different sizes and size ranges as required. Thakur et al. teach that the ocular composition in claim 1 comprises:

    PNG
    media_image2.png
    546
    674
    media_image2.png
    Greyscale

And: 

    PNG
    media_image3.png
    306
    667
    media_image3.png
    Greyscale

Regarding instant claims 2 and 6, Thakur et al. teach forming a film prior to irradiation with a thickness of 0.5 mm [0223], which is within the instantly claimed range.
Regarding instant claim 10, Thakur et al. suggests emulsifying the composition [0192]. 
Regarding instant claims 4, 5, 10 and 12, Thakur et al. teach: “Prior to photocrosslinking predetermined amount of photoinitiator Irgacure® 2959 (2% w/v in 70% ethanol in water as stock solution) was added to the formulation and vortexed for predetermined time to ensure complete mixing” [0215]. Vortexing reads on high speed homogenization. Thakur et al. also teach that the co-solvents used in the present invention can be selected from dichloromethane, tetrahydrofuran, ethyl acetate, acetone, dimethylformamide, acetonitrile, acetic acid, methanol, ethanol, isopropanol, glycofurol or butanol [0138] which can be used in the preparation of any of the compositions and implants of the invention in combination with any of the other photopolymerizable compositions, biodegradable polymers, therapeutic agents, photoinitiators, pore forming agents, and co-initiators described herein [0137].


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Thakur et al. is that Thakur et al. do not expressly teach wherein the mixture ii) is homogenised at high speed prior to irradiation to form an emulsion and photo-crosslinked particles are obtained by solvent extraction post irradiation or wherein solvent evaporation is performed by stirring the emulsion at around 50 to 200 rpm for 24 to 72 hr or wherein the film is exposed to UV light for 48 to 300 sec. at 93 to 100% intensity of UV lamp or wherein mixture i) is stirred between 2 minutes to 48 hours at 100 to 300 rpm or vortexed for 2-5 minutes or wherein the emulsion is stirred at 100-400 rpm and simultaneously exposed to UV light at a wavelength of 230 to 380 nm for 2 to 6 min or  wherein the mixture i) contains between 5 to 30 % PLGA polymer and between 93.5 to 64% photopolymerizable polymer (PEGDA) of total excipient/polymer content prior to addition of the therapeutic 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Thakur et al. wherein the mixture ii) is homogenised at high speed prior to irradiation to form an emulsion and photo-crosslinked particles are obtained by solvent extraction post irradiation, as suggested by Naik et al, or wherein solvent evaporation is performed by stirring the emulsion at around 50 to 200 rpm for 24 to 72 hr or vortexed for 2-5 minutes or wherein mixture i) is stirred between 2 minutes to 48 hours at 100 to 300 rpm or wherein the film is exposed to UV light for 48 to 300 sec. at 93 to 100% intensity of UV lamp or wherein the emulsion is stirred at 100-400 rpm and simultaneously exposed to UV light at a 
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Thakur et al. teach and suggest that the step of adding mixture iii to an aqueous medium is to emulsify the mixture which appears prior to irradiation [0188-0192]. It would appear to be nothing more than conventional laboratory procedure to stir the emulsion at 100-400 rpm or wherein mixture i) is stirred between 2 minutes to 48 hours at 100 to 300 rpm or vortexing for 2-5 minutes in the absence of any criticality.  With regard to simultaneously exposed to UV light at a wavelength of 230 to 380 nm for 2 to 6 min, "Where the result accomplished is substantially the same, steps taken concurrently or simultaneously are the equivalent of and not patentable over steps taken successively" New Wrinkle, Inc. v. Watson, Comr. Pats., 96 USPQ 436, 437 (D.C. Cir. 1953). It is noted that Thakur et al. teach irradiation between 1 second and 60 minutes and wavelengths of 230-550 nm (claim 38) which overlap the claimed ranges and times. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). While Thakur et al. do not expressly teach wherein the mixture i) contains between 5 to 30 % PLGA polymer and between 93.5 to 64% photopolymerizable polymer (PEGDA) of total excipient/polymer content prior to addition of the therapeutic agent where the mixture ii) contains 1-5% therapeutic agent and between 0.1 to 1% photoinitiator and wherein the mixture i) is dissolved in 0.2 to 2 ml acetone, methanol, dichloromethane or mixture of dichloromethane and methanol (9:1) or wherein micro or nanoparticles are collected and washed to remove excess excipients, it is the Examiner’s position that Thakur et al. teach overlapping amounts of PLGA polymer and PEGDA and the amount of therapeutic agent would depend upon the therapeutic agent and patient which is optimized by the ordinary artisan as well as the amount of photoinitiator to achieve the function of crosslinking and selection of solvent and volume to dissolve the mixture i) is merely judicious selection of solvents or mixtures of solvents and volumes suggested by Thakur et al. Once the micro/nanoparticles are irradiated, it is conventional to obtain them by solvent extraction as suggested by Naik et al. Furthermore, it is conventional to collect and wash the microparticles or nanoparticles, as suggested by Naik et al., where they can be coated with chitosan, where “can be” means that is possible to do so. Additionally, the intensity of the UV lamp is merely as the discretion of the ordinary artisan where 100% intensity would be a maximal value to obtain the most crosslinking. Thus, Thakur et al. set for the general conditions of the method rendering the claimed limitation obvious without more. See MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
 In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Claims 8, 14, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613